IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN THE INTEREST OF: L.P., A MINOR          : No. 564 MAL 2020
                                           :
                                           :
PETITION OF: A.P., FATHER                  : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court

IN RE: L.A.P., A MINOR                     : No. 565 MAL 2020
                                           :
                                           :
PETITION OF: A.P., FATHER                  : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 3rd day of December, 2020, the Petition for Allowance of Appeal

is DENIED.